Nationstar Mtge. LLC v Fersaci (2018 NY Slip Op 07896)





Nationstar Mtge. LLC v Fersaci


2018 NY Slip Op 07896


Decided on November 16, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 16, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CENTRA, PERADOTTO, CURRAN, AND TROUTMAN, JJ.


1141 CA 18-00352

[*1]NATIONSTAR MORTGAGE LLC, FORMERLY KNOWN AS CENTEX HOME EQUITY, PLAINTIFF-RESPONDENT,
vSTEPHEN M. FERSACI, CELESTE A. FERSACI, DEFENDANTS-APPELLANTS, ET AL., DEFENDANTS. (APPEAL NO. 1.) 


LAW OFFICE OF MAURICE J. VERRILLO, P.C., ROCHESTER (LUCY A. BRADO OF COUNSEL), FOR DEFENDANTS-APPELLANTS. 
FRIEDMAN VARTOLO LLP, NEW YORK CITY (ORAN SCHWAGER OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from a judgment of the Supreme Court, Monroe County (Daniel J. Doyle, J.), entered January 18, 2017. The judgment, among other things, awarded plaintiff a default judgment and ordered the immediate sale of the subject property. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Matter of Ozolins  [appeal No. 2], 65 AD2d 958, 958 [4th Dept 1978]; see also Marine Midland Bank v Landsdowne Mgt. Assoc. , 193 AD2d 1091, 1092 [4th Dept 1993], lv denied  82 NY2d 656 [1993]).
Entered: November 16, 2018
Mark W. Bennett
Clerk of the Court